IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED

NICHOLE VANGANSBEKE,

             Appellant,

 v.                                                  Case No. 5D16-2688

STATE OF FLORIDA,

           Appellee.
________________________________/

Opinion filed June 23, 2017

Appeal from the Circuit Court
for Marion County,
Willard Pope, Judge.

James S. Purdy, Public Defender, and
Sean K. Gravel, Assistant Public Defender,
Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Robin A. Compton,
Assistant Attorney General, Daytona
Beach, for Appellee.

PER CURIAM.

      Nicole Vangansbeke appeals the denial of her dispositive motion to suppress

drugs and drug paraphernalia taken from her person during a traffic stop. The officers

acquired reasonable suspicion to search the car in which Vangansbeke was traveling

based on a canine alert to the presence of drugs inside the vehicle. The officers then

acquired reasonable suspicion to search Vangansbeke based on her movements when
exiting the vehicle, which suggested she was hiding contraband. 1 Vangansbeke argues

the officers prolonged the stop beyond the time necessary to issue a traffic warning in

order to perform the dog-sniff of the car. We disagree and affirm.

       Vangansbeke was one of three passengers in a car that was pulled over for failure

to yield at a stop sign. Because the officers who made the stop were part of a “tactical

investigations unit,” their undercover vehicles did not have computers. As a result, the

officers had to radio the vehicle’s information and the passengers’ names in to the

dispatcher individually. The department also shared a single channel, meaning that the

officers would have to wait for the dispatcher to process earlier requests from officers at

other locations before the dispatcher would be able to process their request.

       Ten minutes into the stop, after completing the background checks for the driver

and Vangansbeke, the officers requested a canine unit. While one officer completed the

background checks for the two passengers in the backseat, the other officer radioed in

the information for the vehicle and requested a citation number. Sixteen minutes into the

stop, the officer received all of the information and began to write the citation. The canine

arrived approximately nineteen minutes into the stop as the officer was writing the citation.

The citation was still in the officer’s hand when the canine alerted to drugs in the car.

       After the canine alerted the officers to the presence of drugs, the passengers were

ordered to exit the car. The unusual manner in which Vangansbeke adjusted her clothing

as she exited the vehicle provided the officers with reasonable suspicion that she was

hiding contraband. The officers searched Vangansbeke and found drugs and drug



       1 Vangansbeke does not challenge the legality of the initial stop, the qualifications
of the canine, or the reasonable suspicion to search her person.



                                             2
paraphernalia on her person. Vangansbeke moved to suppress the evidence, but the trial

court denied the motion.

       This Court reviews an order on a motion to suppress evidence under a mixed

standard—deference is given to the trial court’s factual findings, which will be upheld if

supported by competent, substantial evidence, while the court’s legal determinations are

reviewed de novo. Sowerby v. State, 73 So. 3d 329, 331 (Fla. 5th DCA 2011). Both the

United States and Florida Constitutions protect the right of the people to be free from

unreasonable searches and seizures. Amend. IV, U.S. Const.; Art. I, § 12, Fla. Const.

The Florida Constitution is construed in conformity with United States Supreme Court

precedent. Art. I, § 12, Fla. Const.

       The U.S. Supreme Court has held that a dog-sniff conducted as part of an

otherwise reasonable seizure does not violate the Fourth Amendment because the canine

alerts only to the presence of contraband; because there is no legitimate privacy interest

in possessing contraband, the dog-sniff does not implicate legitimate privacy interests.

Illinois v. Caballes, 543 U.S. 405, 408‒10 (2005). A dog-sniff that prolongs a traffic stop,

on the other hand, results in an unlawful seizure in violation of the Fourth Amendment

absent reasonable suspicion to prolong the stop. 2 Rodriguez v. United States, 135 S. Ct.
1609 (2017). The duration of a traffic stop is limited to the “mission” of the stop—

addressing the traffic violation and “related safety concerns.” Id. at 1614. The inquiry is

whether the dog-sniff prolonged the stop beyond the necessary time to conduct the




       2The State below and on appeal has not argued the presence of reasonable
suspicion to justify any prolonged seizure.


                                             3
normal inquiries incident to a traffic stop—such as determining whether the driver and

passengers have outstanding warrants—and to issue a traffic citation or warning.

       Courts interpreting Rodriguez have emphasized the importance of conducting a

detailed, minute-by-minute analysis of the stop to determine if the stop was prolonged.

See, e.g., Underhill v. State, 197 So. 3d 90, 92 (Fla. 4th DCA 2016). In this case, the trial

court found that the evidence did not support Vangansbeke’s argument that the officers

intentionally and unnecessarily stalled the process of issuing a traffic warning. There is

substantial, competent evidence to support that finding.

       The encounter was recorded on one of the officer’s body cameras. The DVD

created from the body camera demonstrates that the officers were diligent in executing

the search and performing their duties. 3 The officers asked for the passengers’

identification and immediately radioed the information in to the dispatcher. Running

background checks on the vehicle, the driver, and the passengers are normal parts of a

traffic stop and do not unreasonably prolong the stop. See Rodriguez, 135 S. Ct. at 1615.

In addition, the entire investigation focused on the traffic infraction and related safety

issues. The officer had not finished writing the traffic citation when the dog-sniff began.

Cf. Jones v. State, 187 So. 3d 346, 348 (Fla. 4th DCA 2016) (finding Fourth Amendment

violation where officer abandoned traffic citation to conduct dog-sniff); Underhill, 197 So.
3d at 92 (same). The only brief delay was for the officer who made the stop to locate his

citation book, which took one to two minutes.



       3 The computer-assisted dispatch times, relied on in part by the trial court, refer to
the time that the dispatcher entered the information into the computer, not the actual
timeline for the course of events in this case. As a result, the DVD of the officer’s body
camera presents a more accurate picture of the time frame involved. This Court relied on
the DVD in reviewing the trial court’s order.


                                             4
       The trial court’s order stated that if the officers prolonged the stop, it was only for

a “de minimus” period of time. However, the U.S. Supreme Court and this Court, among

others, have rejected a de minimus exception to the Fourth Amendment. See, e.g.,

Rodriguez, 135 S. Ct. at 1615–16; Whitfield v. State, 33 So. 3d 787, 792 (Fla. 5th DCA

2010). Nonetheless, the subsequent findings and conclusions in the trial court’s order,

supported by the images from the DVD, clarify that this “de minimus” comment was not

the basis for the denial of Vangansbeke’s motion to suppress. The remainder of the order

explains that the stop was not unnecessarily prolonged, even for a de minimus period.

       We emphasize the unique circumstances of this case. The combination of four

individuals in the vehicle, along with the officers’ lack of access to a computer,

necessitated by the work of the tactical unit, resulted in an approximately twenty-minute

delay from the initial stop to the beginning of the dog-sniff. Despite the length of the stop,

the record shows that the officers were scrupulous in performing their duties and did not

act to prolong the encounter. Accordingly, we affirm.

       AFFIRMED.

SAWAYA and EDWARDS, JJ., concur.
COHEN, C.J., concurs, and concurs specially, with opinion.




                                              5
                                                        Case No. 5D16-2688


COHEN, C.J., concurring specially.

       I am in agreement with the majority opinion. I write separately to emphasize the

importance of trial courts conducting a thorough, fact-intensive review of traffic stops to

ensure that the principles of Rodriquez are honored. The nature of these stops, which

often involve complicated, fact-specific determinations, makes it inappropriate to

formulate a precise time limit for issuing a citation or warning. Yet open-ended standards

can lead to abuse. Officers must not be allowed to unnecessarily prolong stops involving

citizens suspected of nothing more than traffic violations.




                                             6